Title: To Benjamin Franklin from ———, [before 18 May 1778]: résumé
From: ——
To: Franklin, Benjamin


<[Before May 18, 1778], in French: You know about the prize, we believe, that the famous Cunningham, in the corvette the Vengeance belonging to Congress, made last December of the French ship Le Gratieux, Captain Augustin Letournois, bound from London to Corunna with a cargo of English manufacture. This Captain [Conyngham], believing that the goods were English property, put a prize master and four sailors aboard the ship and ordered her to our port. But bad weather forced her to put in at San Sebastian, where the Marquis de Bassecourt, Governor of Guipuzcoa, had the master and seamen imprisoned. When Captain Cunningham heard of this, he urged us to recommend him to our friends in San Sebastian to obtain freedom for the sailors, without whom he could not carry out the projects he had in mind. We realized the possible benefit to Congress, and recommended him most urgently to Messrs. de Larralde Diusteguy et fils. They introduced him to the Marquis, who released the men on parole.
The governmental tribunal in San Sebastian declared the prize illegal, and the case was appealed to the Supreme Council of War. Captain Letournois there urgently demanded his expenses with interest and exorbitant damages, and indicted the conduct of the authorities in San Sebastian. The person who assisted our friends there finds himself in danger of being held to account by the Council of War. The repercussions may fall on us. Although we have nothing to fear, we cannot be indifferent to ill consequences for those who acted on our recommendation, which was inspired solely by concern for the service of Congress. [Remainder missing.]>
